        Marcus A. Helt (TX 24052187)
        Thomas C. Scannell (TX 24070559)
        Stephen A. Jones (TX 24101270)
        FOLEY & LARDNER LLP
        2021 McKinney Avenue, Suite 1600
        Dallas, TX 75201
        Telephone: (214) 999-3000
        Facsimile: (214) 999-4667
        mhelt@foley.com
        tscannell@foley.com
        sajones@foley.com

        PROPOSED COUNSEL FOR THE DEBTORS
        AND DEBTORS-IN-POSSESSION

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                                               §   Chapter 11
                                                                  §
             SPHERATURE INVESTMENTS LLC,                          §   Case No.: 20-42492
             et. al.                                              §
                                                                  §
                             Debtors. 1                           §   Jointly Administered

            MOTION FOR RULE 2004 EXAMINATION OF GROUPLY VENTURES, LLC, TOP
                         TIER TRAVEL, INC., AND VIRGINIA TRASK,
                          AND FOR PRODUCTION OF DOCUMENTS

                   Your rights may be affected by the relief sought in this pleading. You should
                   read this pleading carefully and discuss it with your attorney, if you have one
                   in this bankruptcy case. If you oppose the relief sought by this pleading, you
                   must file a written objections, explaining the factual and/or legal basis for
                   opposing the relief.

                   No hearing will be conducted on this Motion unless a written objection is filed
                   with the Clerk of the United States Bankruptcy Court and served upon the
                   party filing this pleading WITHIN FOURTEEN (14) DAYS FROM THE DATE

        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
        LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
        WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
        EIN#2220. The Debtors’ corporate headquarters and service address in this district is 5100 Tennyson Parkway, Plano,
        TX 75024.
        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                                  PAGE 1
4833-2750-8959.1
                   OF SERVICE shown in the certificate of service unless the Court shortens or
                   extends the time for filing such objection. If no objection is timely served and
                   filed, this pleading shall be deemed to be unopposed, and the Court may enter
                   an order granting the relief sought. If an objection is filed and served in a
                   timely manner, the Court will thereafter set a hearing with appropriate notice.
                   If you fail to appear at a hearing, your objection may be stricken. The Court
                   reserves the right to set a hearing on any matter.

                   Spherature Investments, LLC d/b/a WorldVentures Holdings, LLC (“WorldVentures”),

        together with its affiliates identified herein, as debtors and debtors-in-possession (collectively, the

        “Debtors”), hereby file this Motion for Order Under Bankruptcy Rule 2004 Compelling the (I)

        Examination of Grouply Ventures, LLC (“Grouply”), Top Tier Travel, Inc. (“Top Tier”), and

        Virginia (Gini) Trask (“Trask”), and (II) Production of Documents (the “Motion”). In support of

        the Motion, the Debtors respectfully state as follows:

                                                     I.
                                          JURISDICTION AND VENUE

                   1.     This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 1334 and

        157(b). This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                   2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.     The legal bases for the relief requested herein are section 105(a) of 11 U.S.C. §§

        101, et seq. (the “Bankruptcy Code”), Rule 2004 of the Federal Rules of Bankruptcy Procedure

        (the “Bankruptcy Rules”), and Rule 2004-1 of the Local Bankruptcy Rules of the United States

        Bankruptcy Court for the Eastern District of Texas (the “Local Rules”).

                                                       II.
                                                    SUMMARY

                   4.     WorldVentures is a multilevel marketing company that sells “lifestyle membership

        products and services.” WorldVentures’ business model centers on a membership-based travel

        sales network of independent sales representatives (the “Sales Representatives”). It derives its

        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                       PAGE 2
4833-2750-8959.1
        revenue from these Sales Representatives and the membership and travel-related sales that they

        generate—thus, the “going-concern” assets of WorldVentures is mostly comprised of the Sales

        Representatives themselves and the sales platform through which they operate. Debtors offer

        specifically tailored travel products and services under the DreamTrips trademark on a stand-alone

        and package basis primarily through a merchant or agent. The majority of Debtors’ travel sales are

        transacted via credit card on Debtors’ online travel platform operated under the affiliate, Rovia,

        and available at www.dreamtrips.com. 2

                   5.       Top Tier is a travel services supplier currently contracted with Rovia, to offer

        World Ventures’ travel services exclusively. A true and correct copy of the Master Agreement of

        Terms and Conditions of Service between Top Tier and Rovia (the “Rovia Agreement”) is attached

        hereto as Exhibit A. Specifically, Top Tier agreed to refrain from offering trips directly to other

        multi-level marketing organizations, travel companies and/or “Travel Services participants who

        were Rovia clients” during the term of the Rovia Agreement (which remains in effect) and for a

        year thereafter. 3 See Exhibit A, at ¶¶ 21, 25. Trask, Top Tier’s President, signed the Rovia

        Agreement on its behalf.

                   6.       More recently, Trask caused to be incorporated, and serves as a manager and

        registered agent of, Grouply. Not only does Grouply share a common address and overlapping

        owner (i.e., Trask) with Top Tier, but Grouply appears to provide travel opportunities to Seacret

        Direct, LLC (“Seacret”)—a bidder in these bankruptcy proceedings and Debtors’ direct




        2
            Rovia is a wholly owned subsidiary of WorldVentures and an affiliated Debtor party to these Cases.
        3
         Pursuant to the Rovia Agreement, “Travel Services” incudes “accommodation, transfers, excursions, tickets, group
        special offers, food and beverage, guides, care rental and other destination services. See id., at ¶ (C).

        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                                 PAGE 3
4833-2750-8959.1
        competitor—for trips that Trask curated for DreamTrips. Grouply also offers membership-based

        travel services through its recently launched website, which is similar to the DreamTrips website.

                   7.   Grouply’s recent incorporation, common business locations, overlapping websites,

        and similar product offerings and services with Top Tier does not appear random. Rather, it

        corresponds with the recent promotion and anticipated launch of Seacret’s “lifestyle” membership-

        based travel platform—a business model that is strikingly similar to WorldVentures’ travel

        program. Unlike WorldVentures, Seacret historically did not market or sell any membership-based

        travel services and products. Now, Seacret is engaged in a systematic campaign to recruit and

        solicit WorldVentures’ Sales Representatives, key executives and, upon information and belief, its

        customers and vendors to use WorldVentures’ confidential and proprietary information to

        unlawfully compete in the multi-level marketing travel space.

                   8.   Thus, Grouply, Top Tier, and Trask likely have relevant information that affect

        Debtors’ assets and the integrity of the bankruptcy process, as well as Debtors’ financial affairs

        and the dividend to be returned to creditors. As a result, an investigation into these matters and

        actions is necessary.

                                                    III.
                                            RELIEF REQUESTED

                   9.   By this Motion, the Debtors respectfully seek entry of an order authorizing the

        Debtors to examine a representative of Grouply, a representative of Top Tier, and Ms. Trask,

        individually, regarding the examination topics listed in the attached Exhibit C (Grouply Topics of

        Examination), Exhibit D (Top Tier Topics of Examination), and Exhibit E (Trask Topics of

        Examination), respectively. The Debtors further request that the Court compel Grouply, Top Tier,

        and Ms. Trask to produce all of the documents listed in Exhibit F. The examination topics and the

        production of documents are subject to the definitions provided in the attached Exhibit B.
        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                     PAGE 4
4833-2750-8959.1
                   10.      The Debtors request that the documents be produced to Debtors’ counsel seven (7)

        days before a scheduled deposition, which will take place at such date, time, and place as is

        mutually agreeable to the Debtors and the examinees.

                                                             IV.
                                                         BACKGROUND

                   A.       General Background

                   11.      On December 21, 2020 (the “Petition Date”), the Debtors filed their respective

        voluntary petitions for relief under chapter 11 of the Bankruptcy Code thereby initiating the above-

        captioned cases (the “Cases”).

                   12.      Contemporaneously with the filing of their first-day motions, the Debtors filed

        declaration testimony by the Debtors’ proposed Chief Restructuring Offer, Erik Toth (the “Toth

        Declaration”), 4 which contains additional background information on the Debtors and their

        operations. Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the contents and

        statements in the Toth Declaration are incorporated herein by reference.

                   13.      Debtors remain in possession of their property and are managing their businesses

        as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   14.      Pursuant to the Court’s order entered at Docket 47, each of the Debtors filed

        separate Schedules and Statements on January 22, 2021.

                   15.      On January 22, 2021, the United States Trustee appointed an official committee of

        unsecured creditors [see Docket No. 93] (the “Committee”).

                   16.      The meeting of creditors required pursuant to section 341 of the Bankruptcy Code

        took place on January 29, 2021 and continued on February 5, 2021.



        4
            The Toth Declaration is filed in the lead case of Spherature Investments LLC, pending before the Bankruptcy Court.
        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                                     PAGE 5
4833-2750-8959.1
                   B.    Background Pertaining to Top Tier, Grouply, and Ms. Trask

                   17.   Top Tier was established in late-December 2015. Top Tier provides travel services

        and accommodations, including booking, transportation, airfare, and lodging arrangements, for

        corporate and group travel customers. Ms. Trask is the owner and president of Top Tier.

                   18.   WorldVentures is a membership-based travel company. Travel sales are booked

        through an online travel platform operated by Rovia at www.dreamtrips.com. On January 4, 2018,

        Top Tier and Rovia entered into the Rovia Agreement; wherein Trask signed on behalf of Top Tier

        as its President. Notably, Top Tier’s address in the Rovia Agreement is 8505 Cambridge Street,

        Houston, Texas. Trask registered Top Tier’s website under this address; it is also the same address

        designated for Top Tier’s data controller.

                   19.   Under the Rovia Agreement, Top Tier, “for the benefit of Rovia, its’ members, and

        commonly owned affiliates” agreed to provide exclusive travel services. See Exhibit A, at ¶ (D).

        Top Tier agreed to refrain from offering trips directly to (a) other multi-level marketing

        organizations that specialize in travel, (b) travel companies that offer business opportunities, and

        (c) and/or “Travel Services participants who were Rovia clients” during the term of the Rovia

        Agreement (which remains in effect) and for a year thereafter. See id., at ¶ 21. Both the letter and

        intent of the Rovia Agreement prohibit Top Tier from offering travel services to Rovia’s and its

        affiliates’ (including WorldVentures) customers and members.

                   20.   Top Tier also expressly agreed that the “representatives, customers, business,

        products, technology, business connections, representative and customer lists, procedures,

        operations, techniques and other aspects of the business of Rovia are established at great expense

        and protected as confidential information and trade secrets.” Id. at ¶ 9. Importantly, Top Tier

        agreed to preserve, maintain and refrain from, “directly or indirectly, either individually or as an

        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                    PAGE 6
4833-2750-8959.1
        employee, agent, partner, shareholder, or in any other capacity,” the improper use and/or disclosure

        of Rovia and its affiliates’ trade secrets and confidential and proprietary information within the

        territory of Rovia’s business during the term of the Rovia Agreement, and for a year thereafter. Id.

                   21.   On January 22, 2021, Trask formed Grouply, which provides travel services and

        related accommodations. As set forth in its governing and formation documents, Trask serves as

        Grouply’s manager and registered agent. The business address for Grouply is 1304 S. Loop W.,

        Houston, Texas 77054, which is the same business address listed for Top Tier according to the

        Harris County Appraisal public records.

                   22.   Around this time, Grouply launched its website at https://grouply.com/ that offers

        membership-based travel services. Many of these travel packages are nearly identical or

        substantially similar to travel opportunities offered by Top Tier for DreamTrips. Indeed, certain

        hotels offered by Grouply are the same hotels utilized by Top Tier for DreamTrips. Further, the

        Grouply website—which is similar in content and appearance to the DreamTrips website in

        material respects—lists the exact same address (i.e., 8505 Cambridge Street, Houston, Texas) that

        Top Tier provided in the Rovia Agreement, as well as the address Top Tier designated for its data

        controller. See https://grouply.com/privacy-policy/. Particularly revealing, Grouply provides Top

        Tier’s email address as the contact information for Grouply’s web administrator. Id.

                   23.   The timing of Grouply’s incorporation, launch of its website, and its new foray into

        the travel industry parallels with the recent promotion and launch of Seacret’s new membership-

        based travel program. Indeed, a week after Grouply filed its certificate of formation, Seacret’s

        founder posted a promotional campaign video where he announced that Seacret is “tak[ing] one of

        the unique travel experiences in the world [i.e., WorldVentures’ travel experience] and



        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                     PAGE 7
4833-2750-8959.1
        implement[ing] the program over here at Seacret.” 5 In the same video, former President and Chief

        Strategy Officer for WorldVentures, Kenneth E. Head, is declared Seacret’s new President and

        Chief Development Officer. 6 Other key executives of WorldVentures have also recently left for

        Seacret.

                   24.   That Grouply—commonly controlled with Top Tier by Trask—contemporaneously

        incorporated and began offering the same and/or substantially similar travel experiences to those

        of WorldVentures appears directly related to the above-described events and Seacret’s new

        “lifestyle” travel business. In fact, Seacret recently announced that it would celebrate its new travel

        membership program with a trip to Mexico and directed its agents to book through Grouply. The

        circumstances suggest that Grouply, Top Tier, and Trask have knowledge of actions or

        wrongdoing that has diminished the value of WorldVentures’ assets, including the Rovia

        Agreement exclusivity provisions.

                   25.   As such, the Debtors seek to examine Grouply, Top Tier, and Trask, and to compel

        the production of documents pursuant to Bankruptcy Rules 2004 and 9016.

                                                   V.
                                        ARGUMENTS AND AUTHORITIES

                   26.   Bankruptcy Rule 2004 provides the Court authority to order an examination of any

        entity or person if such examination relates “to the acts, conduct, or property or to the liabilities

        and financial condition of the debtor, or to any matter which may affect the administration of the

        debtors’ estate … [and to] any other matter relevant to the case or to the formulation of a plan.”

        FED. R. BANKR. P. 2004(b).



        5
          See Izhak 2021 Update, VIMEO (Jan. 29, 2021) https://vimeo.com/506374313 (announcing launch of Seacret’s new
        travel platform).
        6
          Id.
        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                              PAGE 8
4833-2750-8959.1
                   27.   “The purpose of a Rule 2004 examination is to assist a party in interest in

        determining the nature and extent of the bankruptcy estate, revealing assets, examining

        transactions and assessing whether wrongdoing has occurred.” In re Recoton Corp., 307 B.R. 751,

        755 (Bankr. S.D.N.Y. 2004); In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y. 1993).

        The scope of a Rule 2004 examination is broad. See, e.g., In re Kipp, 86 B.R. 490, 491 (Bankr.

        W.D. Tex. 1988); In re Enron Corp. Sec. Litig., 2004 WL 613091 at *3 (S.D. Tex. March 16,

        2004); In re Edic, 2005 WL 6443541 at *1 (Bankr. N.D. Tex. Oct. 7, 2005) (“Rule 2004 is very

        broad in scope”). Indeed, any third party that has a relationship with a debtor may be subject to

        examination. See, e.g., In re Ionosphere Clubs, 156 B.R. at 432; In re Recoton Corp., 307 B.R. at

        755; In re Cousins Barricades & Metal Prods., 2000 WL 245860 at *3 (E.D. La., March 2, 2000).

                   28.   As discussed above, the Debtors are investigating any and all violations by Seacret,

        WorldVentures’ former employees, agents, and/or vendors, and any and all potential causes of

        action related thereto. The Debtors’ investigations include: (1) use and disclosure of the Debtors’

        trade secrets and confidential and proprietary information, including any and all information

        related to the Debtors’ trademarks and copyrighted material, along with Debtors’ network of Sales

        Representatives; (2) any and all actions taken to recruit or solicit the Debtors’ employees,

        customers, Sales Representatives, and vendors; (3) Seacret’s recent decision to launch a new

        travel-membership and services platform in direct competition with the Debtors; and (4) Seacret’s

        recent hiring of former WorldVentures’ key executives, employees, and Sales Representatives.

                   29.   As a part of the investigation, the Debtors need access to documents and

        communications to determine if any such causes of action exist. The testimony and documents

        sought from Grouply, Top Tier, and Trask may be (and likely will be) integral for the Debtors to

        ascertain the scope and extent of any claims or causes of action the Debtors may have. Moreover,

        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                     PAGE 9
4833-2750-8959.1
        the information sought via this Motion is targeted, specific, and focused, and will not present a

        burden or intrusion on Grouply, Top Tier, and Trask. As a result, the Debtors submit that good

        cause exists for the Court to grant this Motion.

                                                     VI.
                                                 CONCLUSION

                   WHEREFORE, the Debtors respectfully request that the Court enter an order, granting

        the relief requested herein, directing Grouply, Top Tier, and Trask to appear for examination and

        produce the documents requested by this Motion, in accordance with the timeline described herein,

        and granting such other and further relief as the Court deems just and proper.

        DATED: March 5, 2021                          Respectfully submitted by:

                                                      /s/ Marcus A. Helt
                                                      Marcus A. Helt (TX 24052187)
                                                      Thomas C. Scannell (TX 24070559)
                                                      Stephen A. Jones (TX 24101270)
                                                      FOLEY & LARDNER LLP
                                                      2021 McKinney Avenue
                                                      Suite 1600
                                                      Dallas, TX 75201
                                                      Telephone: (214) 999-3000
                                                      Facsimile: (214) 999-4667
                                                      mhelt@foley.com
                                                      tscannell@foley.com
                                                      sajones@foley.com

                                                      PROPOSED COUNSEL FOR THE DEBTORS
                                                      AND DEBTORS-IN-POSSESSION




        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                PAGE 10
4833-2750-8959.1
                                    CERTIFICATE OF CONFERENCE

                       Pursuant to Local Rule 2004-1(a)(2), on March 5, 2021, I attempted to confer with
        Virginia “Gini” Trask regarding the Debtors’ relief requested herein via phone call, and I was
        unable to reach anyone regarding the relief requested herein.


                                                            /s/ Emily F. Shanks

                                       CERTIFICATE OF SERVICE

               I hereby certify that, on March 5, 2021, a true and correct copy of the foregoing document
        was served on all parties in interest electronically by the Court’s ECF system, and was served on
        Grouply Ventures, LLC, Top Tier Travel, Inc., and Virginia Trask via first class mail.

                                                            /s/ Emily F. Shanks




        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                PAGE 11
4833-2750-8959.1
                                                     EXHIBIT B

                                           INSTRUCTIONS AND DEFINITIONS

            These Instructions and Definitions shall apply to the examination topics in Exhibit C (Topics
        of Examination for Grouply), Exhibit D (Topics of Examination for Top Tier), Exhibit E (Topics
        of Examination for Trask), and the requests for production in Exhibit F. For purposes of
        interpreting or construing the scope of the following topics for examination and requests for
        production, all terms are given their most expansive and inclusive interpretation unless otherwise
        specifically limited by the language of an individual topic or request. Moreover, for the purposes
        of these topics and requests, the following terms are given the following meanings:

             1. The “Relevant Time Period” for such topics of examination and requests for production
                will be January 1, 2018 through the present date.

             2. The connectives “and” and “or” should be construed either conjunctively or disjunctively
                as necessary to bring within the scope of the discovery request all responses that might
                otherwise be construed to be outside its scope.

             3. “Including” means “including, without limitation.

             4. “Communication” or “Communications” means, without limitation, any oral or written
                utterance, notation, inquiry, discussion, statement, conversation, correspondence,
                negotiation, meeting, remark, question, answer, dialog, agreement, consultation, interview,
                telephone conversation, letter, note, telegram, telex, electronic memorandum, e-mail, text
                message, advertisement, and/or any other form of act or process by which information or
                knowledge is transmitted or conveyed.

             5. “Concern” or “concerning” means supporting, negating, refuting, memorializing,
                analyzing, constituting, describing, referencing, discussing, connected with, or otherwise
                pertaining in any way, in whole or in part, to the subject matter referred to in each request.

             6. “WorldVentures’ Confidential Information” means all information of a confidential or
                proprietary nature with regard to WorldVentures and its affiliate, Rovia, including, but not
                limited to, information concerning their representatives, customers, business, trade
                secrets, products, technology, business connections, representative and customer lists,
                procedures, operations, techniques, and/or any other aspects of their business
                operations.

             7. “Debtors’ Bankruptcy Cases” means the above-captioned jointly administered Chapter
                11 bankruptcy cases, filed by the Debtors on December 21, 2020.

             8.     “Document” or “Documents” is synonymous and equal in scope to the use of this term
                   in Federal Rule of Civil Procedure 34(a). Specifically, “Document” has the broadest
                   meaning ascribed to it under the Federal Rules of Civil Procedure and includes, but is not

        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                     PAGE 12
4833-2750-8959.1
                   limited to, electronically stored information (“ESI”), Communications, and any written,
                   printed, typed, electronically recorded, handwritten or graphic matter of any kind,
                   including, agreements, contracts, emails, correspondence, memoranda, notes, press
                   releases, letters, diaries, facsimiles, reports, records, minutes, statements, receipts,
                   summaries, purchase orders, work orders, invoices, pamphlets, books, photographs, charts,
                   graphs, recordings, and drafts, originals, copies, nonconforming copies which contain
                   deletions, insertions, transcriptions, handwritten notes or comments, however produced or
                   reproduced, and to any other means of retention of information or otherwise recorded
                   matter.

             9.     “WorldVentures” means, either collectively or individually, Spherature Investments
                   LLC (“Spherature”); Rovia, LLC (“Rovia”); WorldVentures Marketing Holdings, LLC
                   (“WV Marketing Holdings”); WorldVentures Marketplace, LLC (“WV Marketplace”);
                   WorldVentures Marketing, LLC (“WV Marketing”); and WorldVentures Services, LLC
                   (“WV Services”) and each of their agents, officers, directors, lawyers, professionals,
                   employees, and representatives, and any other parent companies, subsidiary companies or
                   affiliates.

             10. “WorldVentures’ Agents” means any and all of its current or former executives, officers,
                 sales representatives, employees, independent contractors, and/or agents, including current
                 and former vendors, suppliers, customers and/or members.

             11. “Grouply” means Grouply Ventures, LLC, and its owners, partners, affiliates, agents,
                 officers, directors, members, managers, employees, representatives, contractors, lawyers,
                 professionals, and/or any other parent companies, subsidiary companies or affiliates.

             12. “Top Tier” means Top Tier Travel, Inc., and its owners, partners, affiliates, agents,
                 officers, directors, employees, representatives, contractors, lawyers, professionals, and/or
                 any other parent companies, subsidiary companies or affiliates.

             13. “Seacret” means Seacret Direct, LLC and its owners, partners, affiliates, agents, officers,
                 directors, members, managers, employees, representatives, contractors, lawyers,
                 professionals, and any other parent companies, subsidiary companies or affiliates.

             14. “Seacret’s Travel Business” refers to Seacret’s travel platform, “lifestyle” company, as
                 referenced in the following January 2021 videos:

                      a. https://vacationleader.wistia.com/medias/ztuypgg23g?wtime=0

                      b. https://www.youtube.com/watch?app=desktop&v=HLcXFdFkEjc

                      c. https://vimeo.com/506374313

                      d. https://grouply.com/trips/

             15. “Trask” means Virginia (Gini) Trask, and each of her agents, representatives, and
                 affiliates.
        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                    PAGE 13
4833-2750-8959.1
             16. “Head” means Kenneth E. Head and each of his, agents, representatives, and affiliates.

             17. “Rovia Agreement” means the Master Agreement of Terms and Conditions of Service by
                 and between Top Tier Travel and Rovia, LLC, dated January 4, 2018.

             18. “DreamTrips” means the WorldVentures’ brand, website, and travel booking service
                 and/or product through which WorldVentures’ Agents and its customers manages and
                 offers its travel-based products and services.

             19. “DreamBreaks” means the WorldVentures’ brand, website, and travel booking service
                 and/or product through which WorldVentures’ Agents and its customers manages and
                 offers its travel-based products and services.

             20. “Anytime Escapes Travel” means WorldVentures’ brand, website, and travel booking
                 service and/or product through which WorldVentures’ Agents and its customers manages
                 and offers its travel-based products and services.




        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                 PAGE 14
4833-2750-8959.1
                                                       EXHIBIT C

                              TOPICS FOR EXAMINATION OF GROUPLY VENTURES, LLC

             1. Grouply’s owners, members, managers, directors, officers, employees, partners, agents,
                representatives, contractors, affiliates, subsidiaries, parents, and other insider persons,
                individuals or entities;

             2. Grouply’s operations, including the creation, formation, and launch of its travel company;

             3. Grouply’s assets, liabilities, cash flow, sources of revenue, and sources of financing;

             4. The relationship between Grouply and Top Tier;

             5. The relationship between Grouply and Seacret;

             6. The relationship between Grouply and Trask;

             7. The relationship between and/or among Grouply, WorldVentures and WorldVentures’
                Agents;

             8. Grouply’s knowledge of WorldVentures’ travel business, including the travel programs
                known as DreamTrips, DreamBreaks, and Anytime Escapes Travel;

             9. Grouply’s access to WorldVentures’ Confidential Information;

             10. The relationship between and/or among Seacret, WorldVentures, and WorldVentures’
                 Agents;

             11. Seacret’s creation, launch, marketing and/or sale of Seacret’s Travel Business, as well as
                 Grouply’s involvement with the same;

             12. Seacret’s access to WorldVentures’ Confidential Information, as well as Grouply’s
                 involvement with the same;

             13. Debtors’ Bankruptcy Cases; and

             14. Any other matter relating to the acts, conduct, or property or to the liabilities and financial
                 condition of the Debtors, or to any matter which may affect the administration of the
                 Debtors’ estates, or to the Debtors’ right to a discharge.




        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                       PAGE 15
4833-2750-8959.1
                                                     EXHIBIT D

                              TOPICS FOR EXAMINATION OF TOP TIER TRAVEL, INC.

             1. Top Tier’s owners, partners, officers, directors, employees, principals, representatives,
                contractors, agents, affiliates, subsidiaries, parents, and other insider persons, individuals
                or entities;

             2. Top Tier’s travel business;

             3. Top Tier’s assets, liabilities, cash flow, sources of revenue, and sources of financing;

             4. The relationship between and/or among Top Tier, WorldVentures, and WorldVentures’
                Agents;

             5. The negotiation, execution and performance of the Rovia Agreement;

             6. WorldVentures’ travel business, including the travel programs known as DreamTrips,
                DreamBreaks, and Anytime Escapes Travel;

             7. Top Tier’s access to WorldVentures’ Confidential Information;

             8. The relationship between Top Tier and Seacret;

             9. The relationship between Top Tier and Grouply;

             10. The relationship between Top Tier and Trask;

             11. The relationship between and/or among Seacret, WorldVentures, and WorldVentures’
                 Agents;

             12. Seacret’s creation, launch, marketing and/or sale of Seacret’s Travel Business, as well as
                 Top Tier’s involvement with the same;

             13. Seacret’s access to WorldVentures’ Confidential Information, as well as Top Tier’s
                 involvement with the same;

             14. Debtors’ Bankruptcy Cases; and

             15. Any other matter relating to the acts, conduct, or property or to the liabilities and financial
                 condition of the Debtors, or to any matter which may affect the administration of the
                 Debtors’ estates, or to the Debtors’ right to a discharge.




        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                       PAGE 16
4833-2750-8959.1
                                                     EXHIBIT E

                              TOPICS FOR EXAMINATION OF VIRGINIA (GINI) TRASK

             1. Trask’s involvement with the creation, formation, and launch of Grouply’s travel business;

             2. Trask’s ownership, financial interest, employment and/or affiliation with Grouply, Top
                Tier, and/or Seacret;

             3. Trask’s involvement with the negotiation, execution and performance of the Rovia
                Agreement;

             4. The relationship between and/or among Trask, WorldVentures, and WorldVentures’
                Agents;

             5. WorldVentures’ travel business, including the travel programs known as DreamTrips,
                DreamBreaks, and Anytime Escapes Travel;

             6. Trask’s access to WorldVentures’ Confidential Information;

             7. The relationship between Trask and Grouply;

             8. The relationship between Trask and Top Tier;

             9. The relationship between Trask and Seacret;

             10. The relationship between and/or among Seacret, WorldVentures, and WorldVentures’
                 Agents;

             11. Trask’s involvement with the creation, launch, marketing and/or sale of Seacret’s Travel
                 Business;

             12. Trask’s involvement with Seacret’s access to WorldVentures’ Confidential Information;

             13. Trask’s involvement with Top Tier’s access to WorldVentures’ Confidential Information;

             14. Trask’s involvement with Grouply’s access to WorldVentures’ Confidential Information;

             15. Debtors’ Bankruptcy Cases; and

             16. Any other matter relating to the acts, conduct, or property or to the liabilities and financial
                 condition of the Debtors, or to any matter which may affect the administration of the
                 Debtors’ estates, or to the Debtors’ right to a discharge.




        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                       PAGE 17
4833-2750-8959.1
                                                           EXHIBIT F7

                                                           INSTRUCTIONS

               1.     Respond to each request for production separately by listing the materials and by
        describing them as defined above. If the material is numbered or labeled for production, in each
        response provide both the information that identifies the material and the material’s number or
        label.

               2.      Produce documents and tangible things in the format as they are kept in the ordinary
        course of business, or organize and number or label them to correspond with the categories in the
        discovery request.

                3.      All documents requested shall be produced in the same file or other organizational
        environment in which they are kept in the usual course of business. For example, a document that
        is part of a file, docket, or other grouping (including electronic files or groupings) should be
        physically produced together with all other documents from said file, docket, or grouping
        responsive to said request, in the same order or manner of arrangement as the original.
        Alternatively, the produced documents shall be organized and labeled to correspond with the
        categories of these requests, and any sub-parts.

                4.      Unless otherwise indicated, documents to be produced include those in your
        possession, custody and control. If any document was, but is no longer, in your possession, custody
        or control, or in existence, state whether it is/was (a) missing or lost, (b) destroyed, (c) transferred
        voluntarily or involuntarily to others (including the identity of those person(s), or (d) otherwise
        disposed of; in each such instance, explain the circumstances surrounding and authorization for
        such disposition of the document, and state the date or approximate date of the disposition.

                5.     If any document requested herein has been destroyed, identify each such document,
        state its author and addressee, each person to whom the document was furnished, directed,
        delivered, sent or otherwise conveyed or to whom the contents thereof were communicated, a
        summary of the substance of the document, the date upon which it was destroyed, and the reason
        it was destroyed.

               6.     The singular form of a word includes the plural form of that word and the plural
        form of a word includes the singular form.

                   7.       Electronic Production Instructions:

                            a.       Single-Page Tiffs: For all electronically stored documents that can be
                                     rendered to images (such as email, PDFs, word processing documents, and
                                     slide presentations), please produce in the form of bates-numbered Group
                                     IV Single Page TIFFs of at least 300 dpi, with appropriate document breaks.
                                     Place tiff images in a separate folder named IMAGES and name the images
                                     according to Bates number.
        7
            See the Motion and Exhibit “B” for applicable definitions.
        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                       PAGE 18
4833-2750-8959.1
                      b.     Native Files: For electronic documents which cannot reasonably be
                             rendered to tiff (e.g., spreadsheets, video/audio files, exported data,
                             proprietary software data, code, web data, or other documents which require
                             a specific software), please produce in native format. Place native files in a
                             separate folder named NATIVES and name the files by Bates number.
                             Provide a single-page tiff image slip sheet indicating the Bates number, any
                             confidentiality designation, the native file name, and the note "Document
                             Provided in Native Format." Include a link to the relative path of the
                             natively produced document in the load file (Field no. 19 in list below). All
                             embedded content shall be provided (i.e., tracked changes, hidden
                             comments, notes, etc.).

                      c.     Load File: Please include with this electronic production a generic delimited
                             text load file that reflects beginning and end bates numbers, parent-child
                             relationships, includes paths to images and text and natives, and includes
                             the metadata or fielded information listed below, to the extent that data
                             exists for a produced electronic document.

                      d.     OCR and Extracted Text: Multipage OCR or extracted text (i.e., TXT files)
                             will be named to the corresponding TIFF images and placed in a separate
                             folder named TEXT. The searchable content of electronically-stored
                             documents will be extracted from the source documents, e.g., emails and
                             their attachments, and will not be generated through optical character
                             recognition (OCR) of the corresponding TIFF images, with the exception
                             of redacted documents, which may be OCR-ed. Redacted documents will
                             contain the searchable endorsement "Redacted."

                      e.     Fielded Information and Metadata: Please include the following metadata
                             or fielded information, to the extent it exists for a produced electronic
                             document, in the load file:

                             1.     Prod Beg (beginning production number)
                             2.     Prod End (ending production number)
                             3.     Prod Beg Attach (first bates number in family group)
                             4.     Prod End Attach (last bates number in family group)
                             5.     File Type (e.g., Word, Excel, email, etc.)
                             6.     Date Last Modified (the date the file was last modified)
                             7.     Time Last Modified Time (the time the file was last modified)
                             8.     Date Sent (the date the email was sent)
                             9.     Time Sent (the time the email was sent)
                             10.    Date Received (the date the email was received)
                             11.    Time Received (the time the email was received)
                             12.    Email From (originator of email)
                             13.    Email To (recipient of email)

        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                  PAGE 19
4833-2750-8959.1
                               14.   Email CC (recipients carbon copied)
                               15.   Email BCC (recipients blind carbon copied)
                               16.   Email Subject (the subject of the email)
                               17.   Custodian (owner of the email container)
                               18.   Source File (original path including filename to original loose e-
                                     mail message)
                               19.   Native File Link (the relative path to the native file)
                               20.   Author (author of files)
                               21.   Date Created (date email or file was created)
                               22.   Time Created (time email or file was created)
                               23.   Date Last Modified (date file was last modified)
                               24.   Time Last Modified (time file was last modified)
                               25.   DocExt (extension of the file)
                               26.   File Name (original name of file)
                               27.   Folderpath (Full path to source files)
                               28.   Redacted (A yes or no field to indicate if a record has been redacted)
                               29.   Confidentiality (a field to indicate the type of confidentiality
                                     designation)

               8.      Unless specified otherwise, the “Relevant Time Period” for each request for
        production will be January 1, 2018 through the present date.

                         REQUESTS FOR PRODUCTION TO GROUPLY VENTURES, LLC

             1. Documents and Communications concerning Grouply’s Topics for Examination in Exhibit
                C, including the Documents and Communications more specifically described below.

             2. Documents and Communications between Grouply, on the one hand, and Seacret, on the
                other hand, concerning the following topics:

                   a. WorldVentures travel business, WorldVentures’               Agents,    DreamTrips,
                      DreamBreaks, and Anytime Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business;

                   e. Top Tier;

                   f. The Rovia Agreement; and/or

                   g. Trask.

             3. Documents and Communications between Grouply, on the one hand, and WorldVentures’
                Agents, on the other hand, concerning the following topics:
        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                  PAGE 20
4833-2750-8959.1
                   a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                      Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business;

                   e. Top Tier;

                   f. The Rovia Agreement; and/or

                   g. Trask.

             4. Documents and Communications between Grouply, on the one hand, and Top Tier, on the
                other hand, concerning the following topics:

                   a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and
                      Anytime Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business;

                   e. Top Tier’s travel business;

                   f. The Rovia Agreement; and/or

                   g. Trask.

             5. Documents and Communications between Grouply, on the one hand, and any third party,
                on the other hand, concerning the following topics:

                   a. WorldVentures, WorldVentures’ Agents, DreamTrips DreamBreaks, and Anytime
                      Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business;

                   e. Top Tier’s travel business;

                   f. The Rovia Agreement; and/or

        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                             PAGE 21
4833-2750-8959.1
                    g. Trask.

             6. All internal Grouply Documents and Communications concerning Grouply’s marketing
                and sale of travel products and/or services.

             7. Documents and Communications concerning the relationship between Grouply and
                Seacret, including all Documents and Communications concerning Seacret’s Travel
                Business and Grouply’s involvement with the creation, launch, marketing and/or sale of
                Seacret’s Travel Business.

             8. Documents and Communications concerning WorldVentures travel business,
                WorldVentures’ Agents, DreamTrips, DreamBreaks, and/or Anytime Escapes Travel.

             9. Documents and Communications concerning Grouply’s access to WorldVentures’
                Confidential Information, including all WorldVentures’ Confidential Information currently
                in Grouply’s possession.

             10. Documents and Communications concerning Grouply’s involvement with Seacret’s access
                 to WorldVentures’ Confidential Information.

             11. Documents and Communications concerning the Rovia Agreement.

             12. Documents and Communications concerning the creation, formation, and launch of
                 Grouply’s travel company, including Grouply’s bylaws, company agreements, and other
                 corporate governance documents.

             13. Documents and Communications concerning Grouply’s efforts to provide, promote,
                 market and/or sell travel services to any multi-level marketing company, including Seacret.

             14. Documents and Communications concerning Grouply’s efforts to provide, promote,
                 market and/or sell travel services to WorldVentures’ Agents.

             15. Documents and Communications concerning Grouply’s efforts to provide, promote,
                 market and/or sell travel services for Seacret’s Travel Business.

             16. All contracts and agreements (verbal or written) Grouply has executed and/or entered into
                 with any person concerning Seacret’s Travel Business.

                                REQUESTS FOR PRODUCTION TO TOP TIER TRAVEL, INC.

             1. Documents and Communications concerning Top Tier’s Topics for Examination in
                Exhibit D, including Documents and Communications more specifically described below.

             2. Documents and Communications between Top Tier, on the one hand, and Seacret, on the
                other hand, concerning the following topics:



        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                   PAGE 22
4833-2750-8959.1
                   a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                      Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business;

                   e. Top Tier’s travel business;

                   f. The Rovia Agreement; and/or

                   g. Trask.

             3. Documents and Communications between Top Tier, on the one hand, and WorldVentures’
                Agents, on the other hand, concerning the following topics:

                   a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                      Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business;

                   e. Top Tier’s travel business;

                   f. The Rovia Agreement; and/or

                   g. Trask.

             4. Documents and Communications between Top Tier, on the one hand, and Trask, on the
                other hand, concerning the following topics:

                   a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                      Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business; and/or

                   e. The Rovia Agreement.



        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                             PAGE 23
4833-2750-8959.1
             5. Documents and Communications between Top Tier, on the one hand, and any other third
                party, on the other hand, concerning the following topics:

                    a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                       Escapes Travel;

                    b. Debtors’ Bankruptcy Cases;

                    c. Seacret’s Travel Business;

                    d. Grouply’s travel business;

                    e. Top Tier’s travel business;

                    f. The Rovia Agreement; and/or

                    g. Trask.

             6. Documents and Communications concerning the relationship between Top Tier and
                Seacret, including all Documents and Communications concerning Seacret’s Travel
                Business and Top Tier’s involvement with the creation, launch, marketing and/or sale of
                Seacret’s Travel Business.

             7. Documents and Communications concerning the relationship between Top Tier and
                Grouply, including all Documents and Communications concerning Top Tier’s
                involvement with the creation, formation, and launch of Grouply’s travel business.

             8. Documents and Communications concerning Top Tier’s access to WorldVentures’
                Confidential Information, including all WorldVentures’ Confidential Information currently
                in Top Tier’s possession.

             9. Documents and Communications concerning Top Tier’s involvement with Seacret’s access
                to WorldVentures’ Confidential Information.

             10. Documents and Communications concerning Top Tier’s involvement with Grouply’s
                 access to WorldVentures’ Confidential Information.

             11. Documents and Communications concerning Top Tier’s efforts to provide, promote,
                 market and/or sell travel services to any multi-level marketing company (other than
                 WorldVentures), including Seacret.

             12. Documents and Communications concerning Top Tier’s efforts to provide, promote,
                 market and/or sell travel services for Seacret’s Travel Business.

             13. All contracts and agreements (verbal or written) Top Tier has executed and/or entered into
                 concerning Seacret’s Travel Business.


        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                  PAGE 24
4833-2750-8959.1
             14. All contracts and agreements (verbal or written) Top Tier has executed and/or entered into
                 with Seacret.

             15. Top Tier’s bylaws, company agreements, and other corporate governance documents.

                                REQUESTS FOR PRODUCTION TO VIRGINIA (GINI) TRASK

             1. Documents and Communications concerning Trask’s Topics for Examination in Exhibit
                E, including the Documents and Communications more specifically described below.

             2. Documents and Communications between Trask, on the one hand, and Seacret, on the other
                hand, concerning the following topics:

                    a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                       Escapes Travel;

                    b. Debtors’ Bankruptcy Cases;

                    c. Seacret’s Travel Business;

                    d. Grouply’s travel business;

                    e. Top Tier’s travel business; and/or

                    f. The Rovia Agreement.

             3. Documents and Communications between Trask, on the one hand, and WorldVentures’
                Agents, on the other hand, concerning the following topics:

                    a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                       Escapes Travel;

                    b. Debtors’ Bankruptcy Cases;

                    c. Seacret’s Travel Business;

                    d. Grouply’s travel business; and/or

                    e. The Rovia Agreement.

             4. Documents and Communications between Trask, on the one hand, and Top Tier, on the
                other hand, concerning the following topics:

                    a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and
                       Anytime Escapes Travel;

                    b. Debtors’ Bankruptcy Cases;

        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                                  PAGE 25
4833-2750-8959.1
                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business; and/or

                   e. The Rovia Agreement.

             5. Documents and Communications between Trask, on the one hand, and Grouply, on the
                other hand, concerning the following topics:

                   a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                      Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business; and/or

                   e. The Rovia Agreement.

             6. Documents and Communications between Trask, on the one hand, and any other third
                party, on the other hand, concerning the following topics:

                   a. WorldVentures, WorldVentures’ Agents, DreamTrips, DreamBreaks, and Anytime
                      Escapes Travel;

                   b. Debtors’ Bankruptcy Cases;

                   c. Seacret’s Travel Business;

                   d. Grouply’s travel business; and/or

                   e. The Rovia Agreement.

             7. Documents and Communications concerning Trask’s involvement with the negotiation,
                execution and performance of the Rovia Agreement.

             8. Documents and Communications concerning the relationship between Trask and Seacret,
                including all Documents and Communications concerning Trask’s involvement with the
                creation, launch, marketing and/or sale of Seacret’s Travel Business.

             9. Documents and Communications concerning Trask’s involvement with the creation,
                formation, and launch of Grouply’s travel business.

             10. Documents and Communications concerning Trask’s involvement with the creation,
                 formation, and launch of Top Tier’s travel business.



        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                             PAGE 26
4833-2750-8959.1
             11. Documents and Communications concerning Trask’s ownership, financial interest,
                 employment and/or affiliation with Grouply, Top Tier, and/or Seacret.

             12. Documents and Communications concerning WorldVentures, WorldVentures’ Agents,
                 DreamTrips, including all WorldVentures’ Confidential Information currently in Trask’s
                 possession.

             13. Documents and Communications concerning Trask’s involvement with Seacret’s access to
                 WorldVentures’ Confidential Information.

             14. Documents and Communications concerning Trask’s involvement with Grouply’s access
                 to WorldVentures’ Confidential Information.

             15. Documents and Communications concerning Trask’s involvement with Top Tier’s access
                 to WorldVentures’ Confidential Information.

             16. Documents and Communications concerning Trask’s efforts to provide, promote, market
                 and/or sell travel services to any multi-level marketing company (other than
                 WorldVentures), including Seacret.

             17. Documents and Communications concerning Trask’s efforts to provide, promote, market
                 and/or sell travel services for Seacret’s Travel Business.

             18. All contracts and agreements (verbal or written) Trask has executed and/or entered into
                 concerning Seacret’s Travel Business.

             19. All contracts and agreements (verbal or written) Trask has executed and/or entered into
                 with Seacret.




        MOTION FOR RULE 2004 EXAMINATION OF GROUPLY, TOP TIER, TRASK, AND FOR PRODUCTION OF DOCUMENTS
                                                                                               PAGE 27
4833-2750-8959.1
